MEMORANDUM *
Harold Kent Stanley appeals the judgment of the district court following summary judgment in favor of the defendants Charli Turner-Thorne (Turner) and her husband, William Thorne. We affirm the judgment of the district court.
*881On March 2, 2002, Stanley filed the present suit against Turner under 42 U.S.C. § 1988 for discriminating against him and other actual and potential male applicants on the basis of gender in violation of Title VII of the Civil Rights Act, Title IX of the Education Act, and the United States Constitution. On September 30, 2003, the district court found that Stanley “was not eliminated because he is male but because he was not one of Turner-Thorne’s preselected top two candidates.” Accordingly, the district court found that Turner was entitled to qualified immunity and to summary judgment on that basis. We agree.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.